Title: From Thomas Jefferson to Peter Roche, 3 April 1807
From: Jefferson, Thomas
To: Roche, Peter,Roche, Christian


                        
                            Messrs. P. & C. Roches
                            
                            Washington Apr. 3. 07.
                        
                        I some considerable time ago wrote to ask that if a copy of the Memoires de Marmontel in French should come
                            to your hands, I should be glad to get it. I observe a work lately published in France by Dr. Cabanis on the revolutions
                            and reform of medecine. from my knolege of the author I am sure it must be a work of the first merit, and if you have it,
                            or should recieve it, in French, I would thank you for it—I salute you with respect.
                        
                            Th: Jefferson
                            
                        
                    